Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3, 7, 8, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 13, fig. 7 and 9 of Calrson teaches a delay cell comprising: a cascode transistor [P1] configured to receive a first control voltage [IN1] to generate a bias current;, and comprising: a gate terminal configured to receive the first control voltage: a source terminal; and a drain terminal; a first inverter configured to generate an output signal according to the bias current in response to an input signal [IN2], and comprising: a first P-type transistor [P2] comprising: a source terminal coupled to the drain terminal of the cascode transistor; a drain terminal configured to generate the output signal [OUT]; a gate terminal configured to receive the input signal: and a body bias terminal coupled to the source terminal of the first P-type transistor; and a first N-type transistor [N2] comprising: a drain terminal coupled to the drain terminal of the first P-type transistor and configured to generate the output signal: a source terminal; and a gate terminal coupled to the gate terminal of the first P-type transistor and configured to receive the input signal; and a second inverter coupled to the first inverter, directly coupled to a power supply terminal and a ground terminal, and configured to receive the output signal to generate a delay signal (col. 11, lines 11-13 describe where inverter of fig. 7 used to form eg. 505 of fig. 9 and fig. 9 shows where 505 shows where output is fed to inverter in 502(b) connected to supply and ground). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the second control voltage ranges substantially between the supply voltage and twice the supply voltage.
Regarding claims 3, 8, and 14, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi (US 2005/0046497) describes a synchronous clock generation circuit with inversion delay circuits. Kobayashi (US 6,184,735) describes a variable delay circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896